PELHAM, J.
The affidavit charged the defendant with selling mortgaged property, and the writ of arrest or warrant issued on the affidavit was directed “to any lawful officer of said county” (Covington). The defendant moved the court to quash the warrant because *92not addressed in the manner prescribed by law. If the warrant is defective in the manner complained of, the objection would not be a ground for quashing a sufficient affidavit or complaint. “It could be argued with equal force that an indictment in regular form should be quashed because the capias, under which the indicted party was arrested, was defective.”—Wilson v State, 99 Ala. 194, 13 South. 427. The affidavit charges an offense under section 7342 of the Code of 1907, and is in the form provided. Form 99, Code 1907, p. 677.
The mortgage signed by the defendant was properly admitted in evidence: proof of the execution by the attesting witness Hardman being sufficient. Code § 4004;—Askew v. Skinner, 76 Ala. 218; Jones v. Slate, 113 Ala. 95, 21 South. 229; Houston v. State, 114 Ala. 15, 21 South. 813.
The rulings of the court on the evidence are free of error prejudicial to the defendant. It was not improper to allow the witness Lon Williams, the general manager of the company holding the mortgage on the property sold by the defendant, to' testify that he went to the defendant’s house to get the property a few days after the mortgage was due and could not find it. Showing the possession of the mule by Preacher Jones at Heath was permissible, as showing the defendant had parted with possession. What the witness Barton did with the mule after- he purchased it from, the defendant connected the possession with Preacher Jones; but even if the disposition made of it by him was irrelevant, there was no injury to the defendant in the statement. Two witnesses testified to an admission by the defendant of his having disposed of the property that was not denied or contradicted.
There was sufficient evidence to establish the guilt of the defendant beyond a reasonable doubt-, and in the *93absence of conflicting testimony the court properly gave the affirmative charge for the state at the request of the solicitor in writing.—Jones v. State, 96 Ala. 56, South. 192; Johnson v. State, 91 Ala. 70, 9 South. 71; Olmstead v. State, 89 Ala. 16, 7 South. 775.
The record is free from reversible error, and the judgment of the court below is affirmed.
Affirmed.